Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no ”description support” in the original specification for providing the second superabsorbent layer (as opposed to the dry powder or granular form of the 


Claims 1-7, 9, 10 and 12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, it is indefinite as to whether the phrase “at least” modifies the entire range of “85-98 kg” or only the value of 85 kg. There is also no antecedent basis for “nitrogen fertilizer”. In claim 9, it is indefinite as to what the basis is for the quantity “1 to 150 gms per kg”, i.e., the entire fertilizer composition or only the second superabsorbent layer. Also, the word  - - of - - should be inserted after “quantity” to render the terminology more definite. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roa-Espinosa et al ‘586 (US 9,688,856) (of record) in view of Kannan et al. Roa-Espinosa et al ‘586 discloses fertilizer granules comprising layers of various components, and wherein the seventh layer comprises a superabsorbent. (See col. 3, line 40 to col. 4, line 4.) The differences between the composition disclosed by Roa-Espinosa et al ‘586, and that recited in claims 1-7 and 12, are . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roa-Espinosa et al ‘586 in view of Kanaan et al as applied to claim 1 above, and further in view of Jablon et al. It would be further obvious from Jablon et al to include a mineral oil or paraffin wax as a coating for the granules of Roa-Espinosa et al ‘586. One of ordinary skill in the art would be motivated to do so, since Jablon et al establish the conventionality of such coatings in Paragraphs [0018] and [0019]. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roa-Espinosa et al ‘586 in view of Kanaan et al. Roa-Espinosa et al ‘586 discloses a method for coating fertilizer particles with a superabsorbent polymer. (See col. 3, line 40 to col. 4, line 4.) The difference between the process disclosed by Roa-Espinosa et al ‘586, and that recited in claim 11, is that Roa-Espinosa et al ‘586 does not disclose that the coating should be accomplished by charging a .
This application apparently discloses allowable subject matter
Roa-Espinosa et al ‘470 is made of record for disclosing a method for coating surfaces with a superabsorbent polymer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736